Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-3, 5-10, 12-17 and 19-20 are presented for examination.
3.          This office action is in response to the RCE filed 06/16/2021. 
4.	Claims 1, 8 and 15 are independent claims.
5.	The office action is made Non-Final.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

9.	Claims 1-3, 7, 8-10, 14, 15-17 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhao et al (US 20170257291 A1) hereinafter as Dobson.

10.	Regarding claim 1, Zhao teaches a method comprising: receiving a first epoch identifier and a second epoch identifier, the first epoch identifier identifying a network and a first time period and the second epoch identifier identifying the network and a second time period ([0009], “generating a first network snapshot (a first epoch identifier) that depicts, for a first sub-interval of time (a first time period), a first set of nodes included in the network (a network) and a first set of connections associated with the first set of nodes, generating a second network snapshot (a second epoch identifier) that depicts, for a second sub-interval of time (a second time period), a second set of nodes included in the network (the same network) and a second set of connections associated with the second set of nodes”, see also [0045]);
retrieving, based on the network and the first time period, a first epoch network policy data and, based on the network and second time period, a second epoch network policy data, the first epoch network policy data associated with the first epoch identifier and the second epoch network policy data associated with the second epoch identifier ([0009], “generating a first network snapshot (a first epoch identifier) that depicts, for a first sub-interval of time (a first time period), a first set of nodes included in the network (a network) and a first set of connections associated with the first set of nodes (a first epoch network policy data), generating a second network snapshot (a second epoch identifier) that depicts, for a second sub-interval of time (a second time period), a second set of nodes included in the network (the same network) and a second set of connections associated with the second set of nodes (a second epoch network policy data)”, see also [0045]), wherein the first epoch network policy data and the second epoch network policy data are logical models of the network and include at least how data flows through the network ([0009], “generating a first network snapshot (a first epoch identifier) that depicts, for a first sub-interval of time (a first time period), a first set of nodes included in the network (a network) and a first set of connections associated with the first set of nodes (a first epoch network policy data are logical models of the network and include at least how data flows through the network), generating a second network snapshot (a second epoch identifier) that depicts, for a second sub-interval of time (a second time period), a second set of nodes included in the network (the same network) and a second set of connections associated with the second set of nodes (a second epoch network policy data are logical models of the network and include at least how data flows through the network)”, see also [0045]);
generating a first hierarchical data structure representing the first epoch network
policy data and a second hierarchical data structure representing the second epoch
network policy data ([0005]-[0008], [0032] “visualizing the topologies of networks at given points in time” more specifically see Fig 9, [0045]-[0047], “network topology snapshot”, in line with applicant pre-grand pub [0093], [0100]-[0101]): and
generating an epoch diffs by comparing the first hierarchical data structure to the second hierarchical data structure, the diffs indicating network policy differences between the first epoch network policy data and the second epoch network policy data ([0009], generating a first node timeline included in the first network snapshot and the second network snapshot that is associated with a first node included in the network, where the first node timeline indicates one or more topological changes in the network between the first sub-interval of time and the second sub-interval of time”, see also claim 1).

11.	Regarding claim 2, Zhao teaches the invention as claimed in claim 1 above and further teaches generating for display a user interface comprising an aggregated view of the epoch diffs, wherein the aggregated view is searchable and includes annotations indicating the epoch diffs (Figs 5 & 6, [0027]-[0028], clustering model, [0032] different color, pattern, outline, or other visually distinctive attribute (annotation), [0035]-[0038], [0051], “Visualization module 240 may also assign colors or other distinctive visual attributes to each node timeline to indicate cluster membership of each node over time (annotation)”).  

12.	Regarding claim 3, Zhao teaches the invention as claimed in claim 2 above and further teaches wherein the annotations comprises categories including one of new, deleted, modified, or unchanged (Figs 5 & 6, [0027]-[0028], clustering model, [0032] different color, pattern, outline, or other visually distinctive attribute (annotation), [0035]-[0038], [0051], “Visualization module 240 may also assign colors or other distinctive visual attributes to each node timeline to indicate cluster membership of each node over time (annotation)”).  

13.	Regarding claim 7, Zhao teaches the invention as claimed in claim 1 above and further teaches wherein comparing the first hierarchical data structure and the second hierarchical data structure comprises performing a graph comparison ([0009], claim 1).

14.	Regarding claims 8-10 and 14, those claims recite a system performs the method of claims 1-3 and 7 respectively and are rejected under the same rationale. 

15.	Regarding claims 15-17 and 19, those claims recite a non-transitory computer readable storage medium storing instructions performs the method of claims 1-3 and 7 respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

18.        Claims 5, 6, 12, 13 and 20 are rejected under 35 U.S.C.103 as being unpatentable over X hereinafter as X in view of Y hereinafter as Y.

19.         Regarding claim 5, Zhao teaches the invention as claimed in claim 1 above, Zhao did not specifically teach wherein the first hierarchical data structure and the second hierarchical data structure comprise XML documents.
However Dobson teaches the first hierarchical data structure and the second hierarchical data structure comprise XML documents ([0122], hierarchical data structure (XML), [0133]-[0135]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Dobson’s system into Zhao’s and by incorporating Dobson into Zhao because both system are related to network analysis would provide more effective approaches to analyzing and visualizing networks.

20.         Regarding claim 6, Zhao teaches the invention as claimed in claim 1 above, Zhao did not specifically teach wherein comparing the first hierarchical data structure and the second hierarchical data structure comprises performing a string comparison.
However Dobson teaches wherein comparing the first hierarchical data structure and the second hierarchical data structure comprises performing a string comparison ([0207], table).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Dobson’s system into Zhao’s and by incorporating Dobson into Zhao because both system are related to network analysis would provide more effective approaches to analyzing and visualizing networks.

21.	Regarding claims 12 and 13, those claims recite a system performs the method of claims 5 and 6 respectively and are rejected under the same rationale. 

22.	Regarding claims 20, this claim recites a non-transitory computer readable storage medium storing instructions performs the method of claim 6 and is rejected under the same rationale.
Respond to Amendments and Arguments
23.       Applicant’s 35 U.S.C. § 102 arguments on claims 1-3, 5-10, 12-17 and 19-20 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169